Case 1:18-cv-05756-ERK-SMG Document 50 Filed 10/06/20 Page 1 of 7 PageID #: 345




 UNITED STATES DISTRICT COURT                        NOT FOR PUBLICATION
 EASTERN DISTRICT OF NEW YORK

 WINDWARD BORA, LLC,                              MEMORANDUM AND ORDER

                            Plaintiff,
              – against –
                                                      1:18-cv-05756-ERK-SMG
 TANISHA ALLEN, 123 POWELL LLC &
 CITY OF NEW YORK ENVIRONMENTAL
 CONTROL BOARD

                            Defendants.


 KORMAN, J.:

       In 2006, Tanisha Allen took out a $160,865 mortgage on a three-family

 home located at 1429 Pitkin Avenue in Brooklyn. ECF No. 1 Exh. B. Ms. Allen

 executed and delivered a Note to National City Bank in that amount. Id. Exh. C.

 In 2011, PNC Bank N.A. — National City Bank’s successor by merger —

 assigned the mortgage to Mortgage Electronic Registration Systems Inc. (MERS).

 Id. Exh. D. The Note was transferred by affixation of an allonge endorsed in

 blank. Id. Exh. C. An allonge is a “a slip of paper sometimes attached to a

 negotiable instrument,” Black’s Law Dictionary (11th ed. 2019), that becomes a

 part of the instrument once it is “firmly affixed thereto.” N.Y. U.C.C. § 3-202.

       In 2015, Ms. Allen conveyed all her interest in the subject property to 123

 Powell, LLC (Powell) by quitclaim deed. Id. Exh. F. In 2018, MERS assigned the

 mortgage and transferred the Note to Windward Bora, LLC (Windward). Id. Exhs.



                                          1
Case 1:18-cv-05756-ERK-SMG Document 50 Filed 10/06/20 Page 2 of 7 PageID #: 346




 D–E. Windward claims that Ms. Allen defaulted on her mortgage payments

 beginning in July 2012 and has failed to cure since then. ECF No. 46.

                            PROCEDURAL HISTORY

       Windward brought this action in diversity seeking to foreclose on 1429

 Pitkin Avenue. Neither Ms. Allen nor the City of New York Environmental

 Control Board — which had filed judgments against the subject property —

 appeared to defend and the Court noted their defaults on its docket. ECF No. 41.

 Powell filed an answer denying outright, or denying knowledge or information

 sufficient to form a belief regarding, all of the factual allegations in Windward’s

 complaint. ECF No. 12. The answer asserted fourteen affirmative defenses and

 advanced two counterclaims. Id.

       After settlement talks stalled, Windward moved for summary judgment.

 ECF No. 43. Powell responded by filing a pleading styled a “Declaration in

 Opposition of Motion” (Declaration). ECF No. 47. This document erroneously

 cited New York instead of federal law for the standard on summary judgment and

 appeared to abandon — or at least failed to support — both the affirmative

 defenses and counterclaims Powell put forward in its answer. Id. Neither party

 filed a statement of material facts in relation to a motion for summary judgment as

 required by E.D.N.Y. Local Civil Rule 56.1. I prompted the parties to file their

 statements, which Windward did. ECF No. 49. Powell was advised that failure to

                                           2
Case 1:18-cv-05756-ERK-SMG Document 50 Filed 10/06/20 Page 3 of 7 PageID #: 347




 file a responsive counterstatement could result in Windward’s factual assertions

 being deemed admitted for the purpose of resolving its summary judgment motion.

 It failed to file a statement.

                                    DISCUSSION

   I.   Summary Judgment Standard

        Summary judgment may be granted only “if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as

 a matter of law.” Fed. R. Civ. P. 56(a). I view the evidence “in the light most

 favorable to” the non-movant and “draw[] all reasonable inferences and resolv[e] all

 ambiguities” in its favor. Lockhart v. MTA Long Island R.R., 949 F.3d 75, 79 (2d

 Cir. 2020).

  II.   Prima Facie Case for Foreclosure

        Under New York law, a plaintiff establishes a prima facie case to foreclose a

 mortgage by producing “the mortgage, the unpaid note, and evidence of default.”

 Flagstar Bank, FSB v. Mendoza, 139 A.D.3d 898 (N.Y. App. Div. 2016) (internal

 quotations omitted). Where standing is placed in issue by the defendant, the

 plaintiff must prove its standing by “demonstrating that it is either the holder or

 assignee of the underlying note at the time the action is commenced.” Wells Fargo

 Bank. NA v. Gallagher, 137 A.D.3d 898, 899 (2d Dep’t 2016). In a foreclosure

 like this one, proper service of the notice required by Real Property Actions and

                                           3
Case 1:18-cv-05756-ERK-SMG Document 50 Filed 10/06/20 Page 4 of 7 PageID #: 348




 Proceedings Law (RPAPL) § 1304 is a condition precedent to commencement of

 the action. Aurora Loan Servs., LLC v. Weisblum, 85 A.D.3d 95, 98 (2d Dep’t

 2011). Plaintiff bears the burden of establishing satisfaction of that condition. Id.

 at 106.

       Windward has established its prima facie case for foreclosure. Windward

 attached the mortgage and unpaid Note to its complaint, along with evidence of the

 chain of assignments and an affidavit of Note possession by Yonel Devico,

 Windward’s sole member. See ECF No. 1 Exhs. A–E. Annexing a Note endorsed

 in blank to the complaint is enough to demonstrate physical possession through

 delivery at the time the action is commenced, which establishes standing.

 JPMorgan Chase Bank v. Weinberger, 142 A.D.3d 643, 645 (2d Dep’t 2016). “An

 instrument payable to order and indorsed in blank becomes payable to bearer and

 may be negotiated by delivery alone,” N.Y. U.C.C. § 3-204(2), and “[t]here is

 simply no requirement that an entity in possession of a negotiable instrument that

 has been endorsed in blank must establish how it came into possession of the

 instrument in order to be able to enforce it.” Weinberger, 142 A.D.3d at 645. In

 support of summary judgment, Windward submitted an affidavit from Mr. Devico

 asserting that Ms. Allen breached her obligations under the Note, and thereby

 defaulted on the mortgage, beginning in July 2012. ECF No. 46 ¶ 6. Windward




                                           4
Case 1:18-cv-05756-ERK-SMG Document 50 Filed 10/06/20 Page 5 of 7 PageID #: 349




 also attached copies of the 90-day notice required by RPAPL § 1304 and certified

 mail receipts showing they were sent to Ms. Allen. ECF No. 1 Exh. G.

        The documents submitted by Windward are sufficient to make out a prima

 facie case for foreclosure. Moreover, Windward alleged the facts essential to its

 prima facie case as undisputed in its Rule 56.1 statement. ECF No. 49. Those

 facts are deemed admitted for the purposes of resolving this motion for summary

 judgment because Powell failed to controvert them by filing its own statement,

 even after I prompted it to do so. See E.D.N.Y. Local Civil Rule 56.1(c) (“Each

 numbered paragraph in the statement of material facts set forth in the statement . . .

 will be deemed to be admitted for purposes of the motion unless specifically

 controverted by a correspondingly numbered paragraph in the statement required

 to be served by the opposing party.”). Consequently, Powell has failed to dispute

 any of the facts material to Windward’s prima facie case for foreclosure.

 III.   Powell’s Affirmative Defenses and Counterclaims

        In its answer, Powell asserted fourteen affirmative defenses and two

 counterclaims. ECF No. 12. The defenses and claims were pled in conclusory

 language and lacked factual support and legal citation. Powell’s Declaration failed

 to renew or support any of the claims in its answer except the assertion that

 Windward lacks standing to bring this foreclosure action. See ECF No. 47. As

 discussed, Windward’s production of the unpaid Note with a properly affixed

                                           5
Case 1:18-cv-05756-ERK-SMG Document 50 Filed 10/06/20 Page 6 of 7 PageID #: 350




 allonge endorsed in blank establishes its possession at the commencement of the

 action for standing purposes. As to Powell’s other claims, “vague assertions and

 unsupported statements . . . do not raise issues of fact relative to the failure to make

 the payments as required under the mortgage and note.” Marton Assoc. v. Vitale,

 172 A.D.2d 501, 502 (2d Dep’t 1991); see also Josovich v. Ceylan, 133 A.D.3d

 570, 572 (2d Dep’t 2015).

       Powell’s Declaration raises new issues related to the total amounts owed.

 ECF No. 47. Powell also argues that “a referee must be appointed and a referee

 hearing . . . must be scheduled” to resolve these questions. Id. ¶ 7. As an initial

 matter, Powell raised these arguments for the first time in its papers opposing

 summary judgment and I could consider them waived. See Greenidge v. Allstate

 Ins. Co., 446 F.3d 356, 361 (2d Cir. 2006). Regardless, they are meritless because

 Powell confuses the order of operations in mortgage foreclosure actions. Disputes

 over the amount owed “may be resolved after a reference pursuant to RPAPL [§]

 1321, and the existence of such a dispute does not preclude the issuance of

 summary judgment” on the issue of foreclosure. Crest/Good Mfg. Co. v.

 Baumann, 160 A.D.2d 831, 831–32 (2d Dep’t 1990); see also Gustavia Home,

 LLC v. Hoyer, 362 F. Supp. 3d 71, 82–83 (E.D.N.Y. 2019). A reference to

 compute may be appropriate at a later stage, but it does not stand as an obstacle to

 summary judgment on the issue of foreclosure.

                                            6
Case 1:18-cv-05756-ERK-SMG Document 50 Filed 10/06/20 Page 7 of 7 PageID #: 351




                                  CONCLUSION

       Windward has established its prima facie case for foreclosure. Powell has

 failed to establish an affirmative defense or show the existence of a genuine dispute

 of material fact that would preclude summary judgment. Windward’s motion for

 summary judgment is granted. Windward will submit a proposed form of judgment

 of foreclosure and sale within fourteen days.



                                                     SO ORDERED.

 Brooklyn, New York                                  Edward R. Korman
 October 6, 2020                                     Edward R. Korman
                                                     United States District Judge




                                          7
